TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2020



                                     NO. 03-20-00396-CV


                                   Shattuck LLC, Appellant

                                                v.

        Mary Kleypas, as Independent Executor and as Beneficiary of the Estate of
                       Gregory K. Shattuck, Deceased, Appellee




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on July 20, 2020. Appellant Shattuck

LLC filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and in

the court below.